Citation Nr: 0914026	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-36 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for post-traumatic 
stress disorder.  

3. Entitlement to service connection for chest pain and 
shortness of breath. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 2001 to June 2005.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in August 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

After the Veteran's file was transferred to the Board, the 
Veteran submitted additional evidence to Board beyond the 
required 90-day period under 38 C.F.R. § 20.1304(a).  

Where as here, the 90-day period expired, the Board will not 
accept additional evidence, except when the appellant 
demonstrates on motion that there was good cause for the 
delay.  Examples of good cause include the discovery of 
evidence that was not available prior to the expiration of 
the period.  38 C.F.R. § 20.1304(b). 

In this case, the Board construes the Veteran's statement in 
September 2008 as a motion that there was good cause for the 
delay in submitting the additional evidence.  The record 
shows that on April 1, 2008, the Veteran was notified that 
his file was being transferred to the Board.  

The additional evidence consists of the grant of disability 
benefits by the Social Security Administration in a decision, 
dated June 28, 2008, on the 88th day of the 90-day period for 
timely submitting additional evidence.  



Considering that the Veteran was notified of the decision by 
the Social Security Administration by mail and then the 
Veteran would have to mail the evidence to the Board, all 
within two days, the Board determines that the evidence was 
not available prior to the expiration of the period, and the 
Board accepts the additional evidence as timely filed. 

As the Veteran has not waived the right to have the 
additional evidence considered by the RO under 38 C.F.R. 
§ 20.1304(c), and to ensure procedural due process, the 
claims are REMANDED for the following action:

1. Obtain the records from the Social 
Security Administration, pertaining to 
the award of disability benefits in 
June 2008. 

2. After the above development, 
adjudicate the current claims.  If any 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




